Title: From George Washington to Major General John Thomas, 24 May 1776
From: Washington, George
To: Thomas, John



Sir
Philadelphia May 24. 1776

I received your favor of the 8 Instant with Its Inclosures, confirming the melancholy Intelligence I had before heard of your having been Obliged to raise the Seige of Quebec & to make a precipitate retreat, with the loss of the Cannon in the Batteaus & Interception of the powder going from Genl Schuyler.
This unfortunate Affair has given a sad shock to our Schemes

in that quarter and blasted the hope we entertained of reducing that Fortress and the whole of Canada to our possession.
From your representation, things must have been found in great disorder and such as to have made a retreat almost Inevitable—But nevertheless It is hoped you will be able to make a good Stand yet and by that means secure a large or all the upper part of the Country—That being a matter of the utmost Importance in the present Contest It is my wish and that of Congress that you take an Advantageous post as far down the river as possible so as not to preclude you from a Retreat If It shou’d be ever necessary or from getting proper supplies of provision—The lower down you can maintain a Stand the more advantageous will It be, as all the Country above will most probably take part with us and from which we may draw some Assistance and support and considering all below as entirely within the power of the Enemy and of course in their favor.
This misfortune must be repaired If possible by our more vigorous exertions & trusting that nothing will be wanting on your part or in your power to advance our Country’s cause. I am &c.
